Citation Nr: 1642751	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the head, to include a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to July 1970, to include service in Korea and the Republic of Vietnam.  As a result of his service in Vietnam, he is a recipient of the Combat Action Ribbon, the Navy Achievement Medal with "V", Navy Commendation with "V," Vietnam Service Medal with six stars, Vietnam Campaign Medal with device, and a Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to service connection for residuals of a gunshot wound to the head and a gunshot wound scar of the head, secondary to residuals of a gunshot wound to the head.

In September 2015, the Board remanded this case for further development.  In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) awarded service connection for scars on the face from gunshot wound or shrapnel; representing a full grant of the benefit sought on appeal.  

In February 2016, the Veteran submitted an application for disability compensation for a TBI due to head injury from a gunshot wound in Vietnam.  The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  As the Veteran has asserted that his TBI is a residual of the head injury he suffered in Vietnam, this matter is not a separate and distinct issue from the issue already on appeal.  Thus, in light of the holding in Clemons, the issue on appeal has been characterized to include TBI as set forth on the front page of this decision.  

The Board notes that the Veteran was previously represented by the American Legion.  However, in February 2016, the Veteran appointed a new representative, the Illinois Department of Veterans Affairs, as reflected on the front page of this decision.  It does not appear that the Veteran's new representative has been provided with an opportunity to submit a statement in support of the Veteran's claim prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case to afford the Veteran a VA examination to determine whether the Veteran suffered from any residuals from a head injury he suffered during his combat service in Vietnam.  The Veteran had stated that a bullet fragment or shrapnel entered his right jaw and hit his back bottom tooth.  He spit both the tooth and the bullet fragment or shrapnel out, and continued on with his mission.  At various times, he has also reported experiencing a gap in his memory and/or passing out several hours later.  He further reported that a corpsman patched him up, but could not determine if he was hit by a bullet or shrapnel.  The Veteran received a Purple Heart during his service in Vietnam, which he states was awarded as a result of this injury.  Although service treatment records do not document any such injury, the examiner was directed to accept as fact the Veteran's lay statements regarding his gunshot or shrapnel wound to his head during service in Vietnam.   See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § § 1154 (b)).

The Veteran was afforded a VA scar examination and a VA ear conditions examination in October 2015.  Based on the scar examination findings, the Veteran was awarded service connection for residuals scars on his face from the injury in Vietnam.  However, at the ear examination, the Veteran denied any wound to the ear or head except those described at the scar examination.  Thus, the examiner found that it was not necessary to complete the ear condition examination.  However, based on review of the record, it does not appear that the Veteran is asserting any sort of residual ear disorder.  Rather, it appears that he is claiming some sort of neurological disorder or TBI.  In turn, it appears that an incorrect examination was ordered.  Thus, the Board finds that a new VA examination is necessary address the criteria for TBI.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran to undergo an appropriate VA TBI examination by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI.  The electronic record, to include a copy of this Remand, should be made available to the examiner for review.  The examiner is directed to accept as fact the Veteran's lay statements regarding his gunshot or shrapnel wound to his head during service in Vietnam.  

Based on the examination results, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from any residuals, including a TBI, from the head injury he sustained in Vietnam.  

The examiner should provide a complete rationale for all opinions and conclusions reached.  The examiner is asked to address the Veteran's competent and credible lay statements concerning the injury in service, service treatment records and post-service clinical records, specifically an October 1995 neurological consult, an October 2015 MRI and September 2015 records that show a history of cerebrovascular accident in 2012 and reports of dizziness. 

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




